         Case: 3:20-cv-01137-bbc Document #: 7 Filed: 01/15/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER A. GROVER,

        Plaintiff,
                                                       Case No. 20-cv-1137-bbc
   v.

DR. JEFF HOLMGREN,

        Defendant.


                               JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

dismissing this case.




        /s/                                               1/15/2021
        Peter Oppeneer, Clerk of Court                           Date
